Judgment and order reversed, with costs, and complaint dismissed on the ground that the notice of intention to commence the action was defective as to the statement of the time when the injuries were received, and that the form of denial contained in the answer did not exempt the plaintiff from the statutory obligation of proving the service of a proper notice. (Purdy v. City of New York, 193 N. Y. 521, 523; Carson v. Village of Dresden, 202 id. 414; Forsyth v. City of Oswego, 191 id. 441; Bannon v. City of New York, 150 App. Div. 314; Walker v. City of New York, Id. 280; Mack Paving Co. v. City of New York, 142 id. 702, 714.) Jenks, P. J., Thomas, Carr, Stapleton and Putnam, JJ., concurred.